Appeal from an order of the Family Court of Delaware County, entered March 14, 1975, which adjudged appellant’s minor children to be permanently neglected within the meaning of article 6 of the Family Court Act and awarded custody of the children to the Delaware County Department of Social Services with the direction that it place them for adoption. Only the natural mother of the children challenges the order herein, and she argues, inter alia, that it must be reversed because certain findings of fact upon which it was based have no evidentiary support in the record. We agree. A reading of the Family Court decision establishes that its determination to terminate the natural mother’s custody of the children was based upon its findings that in the past she engaged in criminal conduct and in living arrangements with various males, which led the court to conclude that further efforts by the Social Services Department to encourage and strengthen the parental relationship, as envisioned by section 614 (subd 1, par [c]) of the Family Court Act, would prove to be "detrimental to the moral upbringing and welfare of the children”. As claimed by appellant and conceded by the Social Services Department, however, these factual findings are not supported by competent evidence in the record. Accordingly, in view of the drastic nature of the remedy involved here (Matter of Irene O., 47 AD2d 829), we find that the order must be reversed and the petition dismissed. Order reversed, on the law and the facts, without costs, and petition dismissed, without prejudice to the commencement of a new proceeding to terminate custody if, in the opinion of the Social Services Department, such proceeding is deemed warranted and statutory grounds exist therefor. Greenblott, J. P., Sweeney, Main, Herlihy and Reynolds, JJ., concur.